



COURT OF APPEAL FOR ONTARIO

CITATION: Tuffnail v. Meekes, 2021 ONCA 24

DATE:
    20210114

DOCKET: C66633, C64430 & C64479

Doherty and Hoy JJ.A. and
    Marrocco A.C.J.
[1]
(
ad hoc
)

DOCKET:
    C66633

BETWEEN

Gregory Alan Tuffnail, Patricia
    Diane Tuffnail, David Alan Tuffnail and Michael Alan Tuffnail

Plaintiffs (Appellants/Respondents by way of
    cross-appeal)

and

Steven Andrew Meekes,
State Farm Mutual Automobile Insurance Company
and
Sharon
    Carlene Drown as Litigation Administrator for the Estate of Thomas Michael
    Bolton

Defendants (
Respondent/Respondent
    and Appellant by way of cross-appeal
)

and

Steve
    Coulthard

Third Party (Respondent)

DOCKET: C64430

AND BETWEEN

Gregory Alan Tuffnail, Patricia
    Diane Tuffnail, David Alan Tuffnail and Michael Alan Tuffnail

Plaintiffs (Respondents)

and

Steven Andrew Meekes,
State Farm Mutual Automobile Insurance Company
and
    Sharon Carlene Drown as Litigation Administrator for the Estate of Thomas
    Michael Bolton

Defendants (
Appellant
)

and

Steve
    Coulthard

Third Party (Respondent)

DOCKET: C64479

AND BETWEEN

Gregory Alan Tuffnail, Patricia
    Diane Tuffnail, David Alan Tuffnail and Michael Alan Tuffnail

Plaintiffs (Respondents)

and

Steven Andrew Meekes,
State Farm Mutual Automobile Insurance Company
and
Sharon
    Carlene Drown as Litigation Administrator for the Estate of Thomas Michael
    Bolton

Defendants (
Respondents
)

and

Steve
    Coulthard

Third Party (Appellant)

Peter W. Kryworuk and Jacob R.W.
    Damstra, for State Farm Mutual Automobile Insurance Company

James D. Virtue and Rasha M. El-Tawil, for
    Gregory Alan Tuffnail, Patricia Diane Tuffnail, David Alan Tuffnail, and
    Michael Alan Tuffnail

Alan L. Rachlin, for the Litigation
    Administrator for the Estate of Thomas Michael Bolton

Brian A. Pickard, James K. Brown and Ayren
    J. Brown, for Steve Coulthard

Heard: January 14 and 15, 2020

On appeal from the judgment of Justice Helen
    A. Rady of the Superior Court of Justice, dated July 23, 2019, with reasons
    reported at 2017 ONSC 4610, 72 C.C.L.I. (5th) 281; 2018 ONSC 4113; 2019 ONSC
    525, [2019] I.L.R. I-6127; 2019 ONSC 1334; and 2019 ONSC 2399.

COSTS ENDORSEMENT

[1]

The parties have resolved the costs of the
    appeal in C64479. We have received and reviewed the costs submissions of State
    Farm Mutual Automobile Insurance Company and Gregory Alan Tuffnail, Patricia
    Diane Tuffnail, David Alan Tuffnail and Michael Alan Tuffnail in C64430 and
    C66633. Success in these inter-related appeals, which were heard together with
    C64479, was mixed. In the circumstances, there shall be no order as to costs of
    the appeals in C64430 and C66633.

Doherty
    J.A.

Alexandra
    Hoy J.A.

"Marrocco
    ACJSC





[1]


Marrocco A.C.J.
    retired from the Superior Court of Justice on November 10, 2020.


